Citation Nr: 1612482	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability greater than 10 percent for limitation of right knee flexion.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities. 

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a right hip disorder.


[The issues of entitlement to a disability rating greater than 30 percent for degenerative joint disease of the left knee, entitlement to a disability rating greater than 10 percent for left knee instability, entitlement to a compensable disability rating for right knee limitation of extension, and entitlement to a compensable disability rating for right knee instability are addressed in a separate decision under the same docket number.]


REPRESENTATION

Veteran represented by:	Neil B. Riley, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and from September 1980 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, a Board hearing was held at the RO in Lincoln, Nebraska before the undersigned Veterans Law Judge.  In April 2013, the Board reopened the previously-denied claim for service connection for a heart disorder, and remanded all the issues on the title page for further evidentiary development.  

In September 2015, a second Board hearing was held, before a different Veterans Law Judge.  Following a thorough discussion at the hearing with the Veteran and his agent, who is presumed to be well versed in Veteran's law, the parties agreed to explicitly limit the content of the second hearing to the issues which are addressed in a separate decision under the same docket number.  

Subsequent to the most recent RO review of the issues on appeal, the Veteran's agent submitted new evidence pertaining to the Veteran's occupational status, along with a waiver of initial RO review of this new evidence.  

The issues of entitlement to service connection for a heart disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for a left ankle disorder, entitlement to service connection for a right ankle disorder, entitlement to service connection for a left hip disorder, and entitlement to service connection for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease, formerly characterized as chondromalacia, is manifested by limitation of flexion and pain upon flexion; he requires a right knee brace and a scooter to assist with ambulation.  

2.  The Veteran has been awarded service connection for adjustment disorder with depressed, anxious mood, rated as 30 percent disabling; left knee degenerative joint disease, rated as 30 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; and right knee instability, left ear hearing loss, scars of both hands, right knee degenerative joint disease, all noncompensable.  The combined disability rating is 70 percent.  

3.  The Veteran's primary work experience has been as a laborer, involving physical activities.

4.  The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent is not warranted for right knee limitation of flexion due to degenerative joint disease.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in an August 2007 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the November 2012 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal at the Board hearing was clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, VA medical records and VA medical examinations which are relevant to the increased rating issues decided herein, medical evidence submitted by his agent, the Veteran's hearing testimony, and his own contentions.  

As noted above, the Board previously remanded this issue in April 2013 for further evidentiary development, specifically to obtain updated VA treatment records and for a VA examination to determine the current severity of his right knee disability.  Updated VA treatment records were obtained.  The Veteran was provided with VA examinations in January 2014, with a subsequent addendum in March 2014.  His claim was readjudicated in April 2014.  Thus, there is compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Right knee limitation of flexion

Procedurally, this appeal involving the Veteran's right knee has a long history.  The Veteran's service treatment records from his first period of service show that he experienced knee pain which was attributed to chondromalacia and ligamentous laxity.  He was treated with physical therapy and given several temporary physical profiles to reduce his activity.  

Service connection for chondromalacia of both knees was granted in February 1979, in between the Veteran's first and second period of service.  A noncompensable disability rating was assigned to the right knee at that time, but a 10 percent rating was assigned to both knees together under the provisions of VA Regulation 1324.  This regulation is now codified at 38 C.F.R. § 3.324, but the substance of the regulation has remained the same since the initial grant of service connection.   

After discharge from his last period of service, the Veteran submitted a request for an increased rating in December 1991, indicating that he was having trouble standing for any length of time, and thus having a hard time finding a job.  In a May 1992 decision, the RO determined that the Veteran's right knee caused impairment which warranted a 10 percent rating for the right knee alone.  A separate 10 percent rating was therefore assigned to the right knee, while the left knee was continued as noncompensably rated.

The Veteran next sought an increased rating for both knees in February 2005.  In April 2005, the RO granted a separate 10 percent rating for the left knee and continued the 10 percent already assigned to the right knee. 

In August 2007, the Veteran again requested an increased rating for both knees.  He reported that he wore two knee braces, required the assistance of a walker to walk, and that he took pain killers up to four times a day.  In an October 2007 decision, the RO continued the 10 percent ratings assigned to each knee.  The Veteran disagreed with this decision in December 2007.  The RO again continued the 10 percent ratings in May 2009.  The same month, the Veteran disagreed with the rating assigned to the right knee only.  The instant appeal has thus arisen from this May 2009 RO decision.  As noted above, the RO later added additional disability ratings for instability of both knees and the Veteran himself has subsequently filed additional increased rating claims involving both knees.  The only issue on appeal addressed herein, however, is the question of the most appropriate rating to be assigned to the Veteran's right knee limitation of flexion, as the later appeals are addressed in a separate decision by a different Veterans Law Judge.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee flexion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

According to the report of an April 2007 VA examination, the Veteran complained of right knee pain ranging from 5 out of 10 to 8 or 9 out of 10 on the pain scale.  He noted that the knee popped frequently and gave way at times.  He was unable to stand more than ten minutes or walk more than 1/4 mile.  He also reported instability, stiffness, weakness, some swelling, and flareups in the right knee.  He did not experience dislocation, subluxation, or locking episodes, and there was no deformity or patellar abnormality upon examination of the knee.  The examiner noted that he walked with an antalgic gait and poor propulsion.  He had range of motion from 0 to 100 degrees at which point he experienced pain, although he had passive range of motion to 130 degrees.  An X-ray study was interpreted as showing mild medical compartment degenerative joint disease, along with a small joint effusion.  The examiner noted that the Veteran's right knee degenerative joint disease affected his daily activities such as chores and shopping moderately, his ability to participate in sports severely, and his ability to travel mildly.

During a January 2008 VA clinical visit, the Veteran reported that he was using a wheeled walker for ambulation.  Upon examination, he had what the examiner described as full range of right knee motion from 0 to 120 degrees, and the knee was stable to varus and valgus stress.  He was given injections during this visit for control of pain and increased mobility.  

The Veteran underwent another VA examination in January 2008.  He reported that he had recently received a right knee specialty brace, which he would be wearing all day long.  He also had an electric cart which he used outside the house, such as at the grocery store.  He expressed fear of falling.  Again, the examiner described his gait as antalgic, with poor propulsion.  He was able to flex his right knee to 110 degrees, before experiencing pain.  There was no additional limitation of motion due to pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use of the right knee joint.  There was no grinding, instability, patellar abnormality, meniscal abnormality, or other knee abnormality.  

According to the report of a December 2009 VA examination, the Veteran reported instability, but no giving way.  He also reported pain, stiffness, but no weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  He stated he could stand up to one hour and was able to walk 1/4 of a mile.  Range of motion exercises yielded right knee flexion to 122 degrees, with pain following repetitive motion.  An X-ray study from July 2009 was reviewed and interpreted as showing moderate degenerative changes in the medial compartment of both knees with the right greater than the left.   

VA outpatient treatment records show that the Veteran was considered to be at high risk for falling.  During a January 2010 diabetes-related outpatient visit, and again in April 2010, the Veteran reported that he had not fallen in the last three months.  However, the report of a May 2010 electronic mobility evaluation shows that the Veteran had fallen inside his home several times a month which he attributed to his bad knees.  The same evaluation report shows that he was considered to meet the VA criteria for electric mobility secondary to his congestive heart failure and history of bypass surgery.  Based upon this recommendation, the VA provided the Veteran with a three wheeled scooter and a scooter lift for his van.  

During the November 2012 hearing, the Veteran testified that his knee pain had progressively worsened over the past decade to the point where he could only walk short distances.  He expressed his fears about falling due to his knees, and emphasized that he used his scooter whenever possible.  He also stated that driving was difficult because he would have to take the knee brace off to drive.  Lastly, he indicated that he had had injections in his knees in July of 2012.

Range of knee motion testing in March 2014 yielded flexion of 100 degrees in the right knee, with no additional limitation of motion after repetitive-use testing.  Pain on movement was observed, however.

During an August 2014 examination, the Veteran reported that his knee pain continued to gradually worsen, and that he took occasional narcotic pain killers for the pain.  He reported occasional flareups.  Range of motion testing showed right knee flexion to 90 degrees with objective evidence of painful motion at 50 degrees.  There was no additional limitation of motion after repetition.  X-ray studies confirmed the presence of degenerative arthritis in the knee.

Review of the Veteran's outpatient treatment records reflects that he takes prescription pain medication.  During the appeal period, he has had multiple tries of physical therapy for his knees and especially to build up the muscles surrounding the arthritic areas; however, the Veteran consistently over the years, has reported that the physical therapy is not helpful.

In applying the governing law to the facts of this case, the Board observes that of the many range of motion measurements taken of the Veteran's right knee over the course of the appeal period, none of them reflect limitation of flexion to 45 degrees, which is the defined limit for the award of a 10 percent disability rating.  His right knee flexion would have to be limited to 30 degrees for an award of a 20 percent disability rating under the provisions of Diagnostic Code 5260.  It would appear that the RO has awarded the currently-assigned 10 percent disability rating to compensate the Veteran for the pain and functional impairment related to his right knee degenerative joint disease and his limitation of flexion, as appropriate under the provisions of 38 C.F.R. § 4.45 and § 4.59.  The Veteran's pain upon right knee flexion is well-documented throughout the appeal period, as is his underlying degenerative joint disease.  Furthermore, his functional impairment, as manifested by his right knee brace, his scooter, and his additional pain upon driving when he has to remove his knee brace, is also well documented.  

The Board holds, however, that even when considering his pain and functional impairment, his right knee flexion is not so limited as to be considered more nearly analogous to the 30 degrees required for a higher disability rating under Diagnostic Code 5260.  Rather the award of a 10 percent disability rating for limitation of function which is more nearly analogous to the 45 degrees required for a 10 percent disability rating is the most appropriate disability rating for this situation.  The preponderance of the evidence is against the award of a disability rating in excess of 10 percent for right knee flexion, and the appeal must be denied.  As above, the other aspects of the Veteran's service-connected knee disabilities are addressed in the other Board decision under the same docket number.  

	Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for limitation of knee flexion is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b), is not warranted.  

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).

Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

The Veteran has been awarded service connection for adjustment disorder with depressed, anxious mood, rated as 30 percent disabling; left knee degenerative joint disease, rated as 30 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; and right knee instability, left ear hearing loss, scars of both hands, right knee degenerative joint disease, all noncompensable.  The combined disability rating is 70 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), if his service-connected disabilities render him unemployable.

The Veteran's nonservice-connected disabilities are significant, including severe and multi-factoral complex heart disease, diabetes mellitus, and arthritis in multiple additional joints. 

The Veteran's primary work experience is as a laborer.  It appears he last worked in 2002 as a dock worker and a truck loader.  He also reported a brief stint as a telemarketer in the 1990s.  Educationally, he reports that he did not finish high school, as he joined the Army instead.  During the November 2012 hearing on appeal, however, he reported that he believes he primarily cannot work because of his knee disabilities, as he can only walk short distances, and requires a scooter to get around.  He also testified as to his fear of falling due to knee instability.  

The Veteran's Social Security records confirm that agency determined he cannot work anymore due to a combination of psychiatric impairment, cardiac impairment, arthritis, and diabetes.  With regard to his service-connected depression, he contends that he is irritable and easily frustrated others in the workplace.  He also reports an inclination to isolate himself.  

The Veteran's VA medical records reflect that he experienced a myocardial infarction, requiring bypass surgery in 2003.  As part of his recovery from the heart attack, he was enrolled in alcohol treatment.  Records from this treatment show that his wife attributed his being unable to hold a job to his drinking problem, while he stated that the bus came too early in the morning.  His physicians advised him to seek less physically strenuous employment than working on the docks and he sought VA vocational rehabilitation services.  The initial January 2004 vocational rehabilitation report reflects that his barriers to employment were fairly significant at that time, including his medical status, his need to commit to and continue alcohol treatment, his lack of recent work history, and what appeared to the assessor to be "fairly significant ambivalence about seeking employment," as opposed to receive either disability assistance or future training.  He reported that he had applied for Social Security Disability benefits, however, and was waiting the outcome of that application.

A May 2004 primary care clinic note contains the medical opinion that the Veteran is unable to be employed at a job similar to his previous employment as a dock supervisor because lift and physical exertion were not appropriate for him due to his cardiac illness.  

It does appear that the Veteran has stopped drinking following his 2003 health scare, although he continues to experience serious cardiac impairment.  

A September 2007 doctor's certification reflects that the Veteran was unable to return to work for an indefinite time period, due to PTSD, congestive heart failure, and arthritis of his knees.  A December 2007 functional capacity assessment indicates that the Veteran was considered to have been very limited in terms of lifting, sitting, standing, and concentrating, due to a combination of heart problems, osteoarthritis, and psychiatric problems.  A 2010 VA record reflects that he was given an electronic scooter on account of impairment from his heart problems.  

A March 2011 VA examination yielded the opinion that the Veteran's knees in conjunction with his scars did not cause him to be unemployable.  These were his only two service-connected disabilities at that time.

Following the March 2011 VA opinion, the RO granted service connection for the Veteran's depression, awarded increased disability ratings for his knees, with separate evaluations for instability and degenerative joint disease, and granted service connection for left ear hearing loss and tinnitus.  These actions brought the Veteran's combined disability rating to 70 percent, as described above.  

In November 2015, the Veteran's agent obtained an informed vocational opinion from a certified vocational rehabilitation counselor who reviewed the Veteran's claims file and interviewed the Veteran.  She noted the Veteran's service-connected disabilities and his employment and educational history.  With regard to his depression/adjustment disorder, she observed that he is prone to panic attacks and nervousness.  When these things happen, it takes a couple of minutes to get himself together and he tends to avoid occasions where such things could happen.  He reported that he feels stress when interacting and being near other people.  With regard to his knees, he reported that they swell when he stays up too long and when he sits too long, and that they sometimes give out, causing him to fall, and to fear falling.  The vocational rehabilitation counselor rendered the opinion that the Veteran is unemployable as a result of his service-connected disabilities, and 

provided the following explanation:

[The Veteran] ... has less than a high school education, a lack of vocational training, and an essentially unskilled work background, yielding no skills transferable to a lesser exertional level job nor a competitive advantage over other, more able-bodied job applicants.  He clearly could not return to any of his previous work, secondary to the medium to heavy exertional requirements.  His physical condition complicates his activities of daily living to a considerable extent.  The Veteran's ambulation issues are of primary concern.  He is limited by his need for mobility devices to assist ambulation.  Beyond that is this Veteran's tendency to fall unexpectedly which could pose a liability to employers should he fall and injure himself on the job.  The degree of pain and swelling associated with the chondromalacia has compromised his ability to walk, stand, sit, climb stairs, kneel, and drive.  He is clearly unable to perform any work at exertional levels above the sedentary, due primarily to his inability to walk and stand.  Additionally, the Veteran has no skills which would qualify him to compete for sedentary jobs, the majority of which are found in the professional, management, or clerical sectors; most unskilled sedentary jobs are within the production sector and would require sitting for most of the day, but may include walking beyond his capacity to do so.  It is unlikely that [the Veteran] could tolerate sitting throughout a workday, again secondary to pain and the need to shift positions frequently, both of which would contribute to a loss of job efficiency and productivity.

Additionally, the Veteran has a significant degree of social isolation and a strong aversion to interpersonal relations.  Participation in community activities, such as church, relating to others beyond a simple acknowledgement, and just being outside of his dwelling place provoke anxiety attacks and demand a quick retreat into the safety of his own home.  It is highly unlikely that he could tolerate the need to relate to others and to supervision as required in the workplace, especially in unskilled jobs.  

Upon careful review, and according the Veteran every benefit of the doubt, as required by law, the Board finds that his particular combination of physical and mental impairment, without consideration of his considerable nonservice-connected disabilities renders him unable to maintain gainful employment.  The November 2015 vocational opinion buttresses this conclusion, as does the September 2007 doctor's statement.  The November 2015 opinion is the only informed expert opinion which reflects the current severity of the Veteran's knee disabilities, and his newly service-connected psychiatric disability, however.  Furthermore, the opinion was based upon review of the Veteran's claims file and therefore appears to have been fully-informed.

Some note regarding the Veteran's prior heavy alcohol use is warranted, however.  Review of the 2003 substance abuse treatment records indicates that his heavy alcohol use was a significant factor in what appears to have been somewhat sporadic employment prior to his heart crisis in 2003.  However, as he quit drinking and has apparently maintained abstinence for more than a decade, his current unemployability cannot be said to be directly related to alcohol abuse.  

In summary, the evidence supports the Veteran's contention that he is rendered unemployable by his knee disabilities and his depression.  A total disability rating based upon individual unemployability due to service connected disabilities is therefore granted.


ORDER

A disability rating greater than 10 percent for limitation of right knee flexion with pain and functional impairment is denied.

A total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is seeking service connection for a heart disorder, erectile dysfunction, disabilities of both ankles, and disabilities of both hips, as directly related to service, or alternatively, as secondary to or proximately caused by his service-connected disabilities.  Erectile dysfunction is claimed to be secondary to his cardiac disabilities.

An October 1980 service treatment record reflects that the Veteran fell into a hole and twisted his right ankle.  There was no fracture and the assessment was of right ankle sprain.  He was given an ace bandage wrap, crutches, and assigned light duty.

When the Veteran was being treated for an upper respiratory infection in April 1983, it was noted that his blood pressure was high at that time.  The measurement was 130/100.  It was subsequently measured at 122/90 during the same visit.  Two days later, when he returned for treatment of the same symptoms, his blood pressure was measured at 130/88.  

In May 1987, the Veteran reported to the emergency room after injuring his left ankle playing basketball.  Although the ankle was swollen and tender, there was no fracture.  The assessment was of left ankle sprain.  He was treated with an ace bandage and given crutches.  At a follow-up appointment in June 1987, his symptoms were gone and his gait was deemed normal.

The Veteran's service treatment records include a June 1987 X-ray study showing that his heart was within normal size.  A July 1987 electrocardiogram was interpreted as showing normal sinus rhythm, but minimal voltage, which was noted, "may be normal variant."  

According to the Veteran's file, the Omaha VA Medical Center notified the RO in March 2003 that the Veteran had been admitted with chest pain.  No further information and no records of this hospitalization are available for review.  Given the Veteran's extensive and complex heart problems which are documented subsequent to 2003, it is reasonably likely that the 2003 chest pain was related to his cardiac status and that these records should prove to be particularly relevant to his claim for service connection for a heart disability.  

Careful review of the file shows that there may be other outstanding VA medical records.  For instance, in August 1993, he was hospitalized at the Omaha VA Medical Center for treatment of substance abuse.  In February 1994, he was again hospitalized at the Omaha VA Medical Center with a diagnosis of a fibula fracture sustained during a fight.  Throughout the time period he has been pressing various claims before VA, he has always reported that all of his medical care is through the VA.  In March 2005, he indicated that he had been receiving VA medical care since August 1978 (i.e, between his first and second periods of service).  

VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It appears that the RO began systematically collecting VA medical records into the Veteran's VA claims file as of 2003.  Prior VA records date from 1991, but appear to be incomplete, as no clinical hospital records have been obtained for review.  As medical evidence reflecting the Veteran's condition more proximate to service is likely to be probative of the Veteran's claims, all VA records, to include hospitalizations and outpatient treatment between 1978 and 2004 should be obtained for review by adjudicators.  Specifically, outpatient treatment records between 1978 and 1991 must be requested, along with hospital records from 1978 to 2004.

The Veteran's claims file currently contains VA medical records reflecting care provided by the VA Nebraska-Western Iowa Health Care System, the Minneapolis VA Health Care System, and the Salt Lake City VA Health Care System.  If the Veteran has received medical care from other VA facilities, he is hereby advised to notify the VA so that VA can assist him in obtaining records from all appropriate VA facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the VA Nebraska-Western Iowa Health Care System, the Minneapolis VA Health Care System, the Salt Lake City VA Health Care System, and all related clinics dated between 1978 and 2004, to include inpatient treatment records from 1978 to 2004, and outpatient treatment records from 1978 to 1991, for inclusion in the file.

2.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point, such as obtaining any additional medical opinions based upon newly-acquired medical evidence.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


